DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 23 May 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 7-9, 15, 16, and 19 are currently amended; claims 1-6, 10-14, 17, 18, and 20 are original.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to and abstract idea without significantly more. 

As to claim 1, the claim recites: 
obtaining a value;
determining whether a count associated with the value exceeds a threshold count based on a count-min sketch data structure;
if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure;
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count; and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure. 
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally compare a count to a threshold; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count, and if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary.
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no recited elements beyond the abstract idea.

As to claim 9, the claim recites:
obtain a value;
determine whether a count associated with the value exceeds a threshold count based on a count-min sketch data structure;
if the count associated with the value does not exceed the threshold count, increase the count in the count-min sketch data structure;
if the count associated with the value does exceed the threshold count:
apply a probability function to determine whether to increase the count; and
in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure.
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally compare a count to a threshold; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count, and if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary.
This judicial exception is not integrated into a practical application because the additional elements of “a storage system; a processing system, comprising processing circuitry, operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the processing system to:” merely recite generic computer components performing their routine functions and is not sufficient to integrate in a practical application under prong two (MPEP §2106.05(f)).

As to claims 2 and 10, the claims merely recite the type of data used to implement the abstract idea of claims 1 and 9, and thus merely further describe the abstract idea without significantly more.

As to claims 3 and 11, the claims recite receiving a data packet comprising the value; and
wherein obtaining the value comprises extracting the value from the data packet.
The claims merely further describe the abstract idea of claims 1 and 9 above. Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow, and a user extracting information mentally by reading or hearing the information for mental processing as discussed with respect to claims 1 and 9. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application. Furthermore, and not required for the rejection, it is noted that the data packet is not necessarily received over a computer network as there is no limitation placed on what the data packet is or how it is received. Even if it were improperly interpreted as being over a network, this would be mere data gathering using established well-understood, routine, and conventional methods of receiving or transmitting data over a network (MPEP §2106.05(d)(II(i))).

As to claims 4 and 12, the claims merely recite the type of data used to implement the abstract idea of claims 3 and 11, and thus merely further describe the abstract idea without significantly more.


As to claims 5 and 13, the claims recite obtaining a query for the count associated with the value; determining that the count does not exceed the threshold count based on the count- min sketch data structure; and using the count to respond to the query. The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, and respond with a mentally determined answer to the query, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 6 and 14, the claims recite obtaining a query for the count associated with the value;
determining that the count exceeds the threshold count based on the count-min sketch data structure;
determining an approximated count using the count from the count-min sketch data structure and an approximated count function; and
using the approximated count as the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, mentally approximate a count, and respond with a mentally determined answer to the query using the mentally determined approximation, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 7 and 15, the claims recite determining the threshold count based on previous counts associated with one or more values.  The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 8 and 16, the claims recite obtaining a second value;
determining whether a second count associated with the second value exceeds the threshold count based on the count-min sketch data structure;
if the second count associated with the second value does not exceed the threshold count, increasing the second count in the count-min sketch data structure;
if the second count associated with the second value does exceed the threshold count:
applying the probability function to determine whether to increase the second count; and in response to the probability function indicating an increase to the second count, increasing the second count in the count-min sketch data structure.
The claims recite a second iteration of the abstract idea of claims 1 and 9, but with a second count. As such, the claims are merely describe the abstract ideas of claims 1 and 9 for the same rationale.

As to claim 17, the claim is directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. Specifically the claim recites receiving a packet (Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow);
identifying a source internet protocol (IP) address in the packet (a user extracting information mentally by reading or hearing the information for mental processing);
determining whether a count associated with the source IP address exceeds a threshold count based on a count-min sketch data structure (mentally compare a count to a threshold);
if the count associated with the source IP address does not exceed the threshold count, increasing the count in the count-min sketch data structure (mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary); and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure (if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary);
obtaining a query for the count associated with the source IP address (A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold); and
responding to the query based on the count in the count-min sketch data structure (respond with a mentally determined answer to the query, e.g. verbally or on paper).
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim recites that the method is a method of operating a computer. However, this is in the preamble and merely attempts to apply the abstract in a computer environment, and as such does not integrate the abstract idea into a practical application.

As to claim 18, the claim recites responding to the query based on the count in the count-min sketch data structure comprises: determining an approximated count using the count from the count-min sketch data structure and an approximated count function; and using the approximated count as the count to respond to the query.  
The cited limitations merely further describe mental processes of the abstract ideas of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily mentally approximate a count, and respond with a mentally determined answer to the query using the mentally determined approximation, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claim 19, the claim recites determining the threshold count based on previous counts associated with one or more source IP addresses.  The cited limitation merely further describes mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claim 20, the claim recites wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count; and 
using the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, and respond with a mentally determined answer to the query, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (previously presented)(US 2018/0239792 A1), hereinafter Ting, in view of Jain et al. (previously presented)(US 2017/0250953 A1), hereinafter Jain.

As to claim 1, Ting discloses a method comprising:
obtaining a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
determining whether a count associated with the value exceeds a threshold count based on a  sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.);
if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure (Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claim 9, Ting discloses a computing apparatus comprising:
a storage system (Fig. 3);
a processing system, comprising processing circuitry ([0018]), operatively coupled to the storage system (Fig. 3; [0031]); and
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to ([0031]):
obtain a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
determine whether a count associated with the value exceeds a threshold count based on a  sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.);
if the count associated with the value does not exceed the threshold count, increase the count in the count-min sketch data structure (Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
apply a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claims 2 and 10, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses wherein the value comprises a numerical value or a string of characters (Ting, [0093]; Jain, [0042], e.g. an IP address).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 
In addition, even though the prior art discloses or renders obvious “wherein the value comprises a numerical value or a string of characters”, this feature is directed to non-functional descriptive material and does not carry patentable weight. The claimed type of value is not used to perform any specific function differently than any other type of value, and as such does not affect the functionality claimed. See MPEP §2111.05.

As to claims 3 and 11, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses receiving a data packet comprising the value (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.); and
wherein obtaining the value comprises extracting the value from the data packet (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).  
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 

As to claims 4 and 12, the claims are rejected for the same reasons as claims 3 and 11 above. In addition, Ting, as previously modified with Jain, discloses wherein the value comprises an internet protocol (IP) address (Ting, [0015]; [0091]-[0093], Source data such as an IP address can be selected as a designated key field; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 3 and 11 above. 

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a query for the count associated with the value (Ting, [0122], A query for counts associated with items, i.e. corresponding to the value, can be received.);
determining that the count does not exceed the threshold count based on the count- min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.); and
using the count to respond to the query (Ting, [0122], Counts are returned).

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a query for the count associated with the value (Ting, [0123]; Jain, [0030]; [0058], E.g. a query for total number of data satisfying a condition such as total clicks, i.e. counts. As previously modified with Jain, data includes IP addresses and thus renders obvious querying counts for such data also.);
determining that the count exceeds the threshold count based on the count-min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.);
determining an approximated count using the count from the count-min sketch data structure and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
using the approximated count as the count to respond to the query (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 


As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses determining the threshold count based on previous counts associated with one or more values (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claims 8 and 16, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a second value (Ting, Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream. A plurality of keys are obtained and maintained, thus including at least a second value.);
determining whether a second count associated with the second value exceeds the threshold count based on the count-min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0. As previously combined with Jain, the sketch is a count-min sketch.);
if the second count associated with the second value does not exceed the threshold count, increasing the second count in the count-min sketch data structure (Ting, Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the second count associated with the second value does exceed the threshold count:
applying the probability function to determine whether to increase the second count (Ting, Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and 
in response to the probability function indicating an increase to the second count, increasing the second count in the count-min sketch data structure (Ting, Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 

As to claim 17, Ting discloses a method of operating a computer comprising:
receiving a  stream (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
identifying a source internet protocol (IP) address in the  stream ([0091]-[0093], Source data such as an IP address can be selected as a designated key field and identified);
determining whether a count associated with the source IP address exceeds a threshold count based on a  sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.);
if the count associated with the source IP address does not exceed the threshold count, increasing the count in the count-min sketch data structure (Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.);
obtaining a query for the count associated with the source IP address ([0123], A query for counts associated with items, i.e. corresponding to the value, can be received from a user, or can be a query to obtain the count from an identified bin [0096]; [0097].); and
responding to the query based on the count in the count-min sketch data structure ([0123]; [0124], When responding to a user query; [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).  
Ting does not specifically disclose receiving a packet; identifying a source internet protocol (IP) address in the packet; and that the sketch data structure is a count-min sketch data structure.
However, Jain discloses receiving a packet ([0042]);
identifying a source internet protocol (IP) address in the packet ([0042]; [0043]);
and using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining an approximated count using the count from the count-min sketch data structure and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
using the approximated count as the count to respond to the query (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses determining the threshold count based on previous counts associated with one or more source IP addresses (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.); and 
using the count to respond to the query (Ting, [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 7, with respect to the rejections of claims 9-16 under 35 USC §101 as being directed to software per se. have been fully considered and are persuasive.  The rejections of claims 9-16 under 35 USC §101 as being directed to software per se. have been withdrawn in view of Applicant’s amendments to claim 9. 

(b)	At pages 7-8, with respect to the rejection of independent claim 1 under 35 USC §101, Applicant argues that the claim is not directed to the abstract idea of mental processes. Applicant argues, citing Applicant’s specification, details of what a count-min sketch data structure is, and argues that creating a table of values, each column of the table corresponding to a different hash function is far from “readily carried out”. Applicant then goes on to argue that one must determine the count associated with the value as stored in the count-min sketch structure, i.e. one must process the count min-sketch data structure through multiple hash functions in order to find out what the count is and to then process hash functions to update counts in the structure.
	As to (b), Applicants arguments have been fully considered but are not persuasive. Applicant is reading features into the claim which are simply not present nor required. The claim specifies, nor requires, determination of hash functions to determine what the count is. The claim obtains a value. How this is obtained can be by any means. Then a count associated with the value is determined whether it exceeds a threshold count which is based on a count-min sketch data structure. How this associated count is obtained is also not described, nor how the threshold is obtained is described. The claim merely compares them and d requires the threshold to be based on a count-min sketch data structure. This does not necessitate actually obtaining anything from the structure as part of the actual claimed method. The values can merely be provided to a person having already been obtained based on the sketch structure and simply compared mentally by the person. There is no requirement in the actual method being claimed that any count is determined via hashes or any such features Applicant is very clearly improperly reading into the claimed method steps.
	As to updating the count, again, the claim places zero restrictions on how this is done in the structure. If the person knows or is provided the location where the count is on a structure provided to them on paper, it is trivial to merely update the value by hand, i.e. look mentally to the location and update it by adding a value, e.g. 1, to the existing number. The claim does not state or require that any location then be redetermined or any hashing to be performed to update the value. How updating is actually done is outside the scope of the claimed method. Applicant is again reading features into the claim that are simply not present or required.
	Further, it is noted that the claim does not actually require the count to ever be increased. There are two contingent limitations being claimed which may lead to an increase in the count. However, it is possible for the method to be executed and the count never increased. I.e. in the case that the count does exceed the threshold but the probability function determines not to increase the count. As such, any arguments to increasing the count are moot as they are not required to be performed by the method of claim 1 and do not in fact carry patentable weight. See MPEP §2111.04.
As such, the features argues by Applicant are directed to mental processes as set forth in the rejection of claim 1 above and the rejection is maintained.

(c)	Applicant’s arguments, see page 8, with respect to the rejections of claims 9 and 17 under 35 USC §101, have been fully considered but are not persuasive for similar reasons discussed in (b) above with respect to claim 1 with the exception that claim 9 is a system claim and thus the additional statements to conditional limitations do not apply.

(d)	Applicant’s arguments, see page 8, with respect to the rejections of claims 2-8, 10-16, and 18-20 under 35 USC §101, have been fully considered but are not persuasive for at least the reasons set forth in (b)-(c) above with respect to independent claims 1, 9, and 17, and also for the respective reasons set forth in the rejections of claims 2-8, 10-16, and 18-20 under 35 USC §101 above.

(e)	At page 8, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that Ting discloses identifying a key/counter pair, incrementing the counter, and using a probability function to determine whether to swap the key, and not using a probability function to “determine whether to increase the count” as required by claim 1.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive. The cited portions of Ting ([0097] and [0100]) explicitly disclose selecting one of two cases based on the “probability c/(1+c)”. Determining one of the cases is determining to whether increase the counter, e.g. determining yes, and also determining whether to bin label based upon which case is used according to the probability. Upon selection of a case based on the probability, then those actions selected to occur.
	Additionally, the cited limitations argues by Applicant are contingent limitations of claim 1 and not actually required to be performed by the method of claim 1. Because Ting, as modified with Jain, also discloses the limitation, which Applicant does not argue, “if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure”, then the claimed method is disclosed and already fully rejected. The subsequent contingent limitation for the condition “if the count associated with the value does exceed the threshold count” is not required to be performed by the method. As such, this limitation and its corresponding steps do not carry patentable weight. See MPEP §2111.04. Thus, despite the fact that Ting discloses the argued features as discussed above, Applicant’s arguments are moot since the argued features are not required to be performed and thus not required to be taught by the prior art to fully reject claim 1.

(f)	At page 9, with respect to the rejections of independent claims 9 and 17 under 35 USC §103, Applicant’s arguments have been fully considered but are not persuasive for similar reasons set forth in (e) above with respect to independent claim 1. However, with respect to claim 9, because the claim is a system claim, the additional statements to conditional limitations do not apply. However, Ting still discloses or renders obvious all elements when combined with Jain as discussed in (e) above and as set forth in the respective rejections of claims 9 and 17 above.

(g)	At page 9, with respect to the rejections of dependent claims 2-8, 10-16, and 18-20 under 35 USC §103, Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (e)-(f) above with respect to claims 1, 9, and 17, and also for the respective reasons set forth in the rejections of claims 2-8, 10-16, and 18-20 above.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167